[Cite as State v. Hill, 2019-Ohio-1606.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee    :       Hon. Earle E. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 2019CA00005
FREDERICK M. HILL                               :
                                                :
                     Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Stark County
                                                    Court of Common Pleas, Case No.
                                                    2017CR0700



JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             April 29, 2019

APPEARANCES:


For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRERO                                     FREDERICK M. HILL, PRO SE
Prosecuting Attorney                                Inmate No. 701-883
BY: KATHLEEN O. TATARSKY                            Richland Correctional Institution
Assistant Prosecutor                                1001 Olivesburg Road, P.O. Box 8107
110 Central Plaza, South                            Mansfield, OH 44905
Canton, OH 44702
[Cite as State v. Hill, 2019-Ohio-1606.]


Gwin, P.J.

        {¶1}     Appellant Frederick Hill appeals the December 19, 2018 judgment entry of

the Stark County Court of Common Pleas denying his motion requesting final appealable

order. Appellee is the State of Ohio.

                                           Facts & Procedural History

        {¶2}     On April 21, 2017, the Stark County Grand Jury indicted appellant one count

(Count One) of felonious assault in violation of R.C. 2903.11(A)(2), a felony of the first

degree, one count (Count Two) of possession of marijuana in violation of R.C.

2925.11(A)(C)(3)(g), a felony of the second degree, one count (Count Three) of illegal

cultivation of marijuana in violation of R.C. 2925.04(A)(C)(5)(f), a felony of the second

degree, one count (Count Four) of trafficking in marijuana in violation of R.C.

2925.03(A)(2)(C)(3)(g), a felony of the second degree, one count (Count Five) of

discharge of a firearm on or near prohibited premises in violation of R.C.

2923.162(A)(3)(C)(2), a felony of the third degree, and one count (Count Six) of

improperly handling firearms in a motor vehicle in violation of R.C. 2923.16(A) and/or (B),

a felony of the fourth degree. The felonious assault count included a firearm specification

pursuant to R.C. 2941.145, a discharging a firearm from a motor vehicle specification

pursuant to R.C. 2941.146, and a firearm specification pursuant to R.C. 2941.1412, which

prohibits discharging a firearm at a peace officer or corrections officer.

        {¶3}     A jury found appellant guilty of all of the counts and specifications with the

exception that the jury was unable to reach a verdict on Count Four, trafficking in

marijuana, and the trial court declared a mistrial as to that count. At the request of

appellee, a nolle proesequi was entered on such count on September 30, 2017.
Stark County, Case No. 2019CA00005                                                          3


       {¶4}   The trial court issued an entry stating appellant was found guilty by the jury

and deferring sentence until September 5, 2017. The trial court issued a judgment entry

on September 20, 2017 after the September 5, 2017 sentencing hearing. The trial court

sentenced appellant to a total prison term of twenty-seven years.

       {¶5}   Appellant filed a direct appeal of his conviction and sentence. Appellant

argued the trial court erred when it ordered him to serve his firearm specification

consecutively with his discharging a firearm from a motor vehicle specification and the

trial court erred by instructing the jury on flight. In State v. Hill, 5th Dist. Stark No.

2017CA00183, 2018-Ohio-3901, this Court overruled appellant’s assignments of error

and affirmed appellant’s conviction and sentence.

       {¶6}   On December 10, 2018, appellant filed a “motion requesting final

appealable order.” Appellant argued the sentencing entry did not comply with Criminal

Rule 32(C) because it did not contain the signature of the trial judge. The trial court denied

appellant’s motion on December 19, 2018.

       {¶7}   Appellant appeals the December 19, 2018 judgment entry of the Stark

County Court of Common Pleas and assigns the following as error:

       {¶8}   “I. THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

APPELLANT’S MOTION REQUESTING FINAL APPEALABLE ORDER BECAUSE THE

JUDGMENT ENTRIES IN QUESTION WERE NEVER SIGNED BY A TRIAL JUDGE

AND THUS RENDERING THE SENTENCE AND CONVICTION INTERLOCUTORY

UNDER CRIM. R. 32(C).”

       {¶9}   Appellant argues no final appealable order has been issued in this case

because the trial court’s judgment entries lack the signature of the trial judge. Appellant
Stark County, Case No. 2019CA00005                                                         4


contends since the sentencing entry lacks the signature of the trial judge, there is a

violation of State v. Baker, 119 Ohio St. 3d 197, 893 N.E.2d 163 (2008).

         {¶10} Pursuant to Criminal Rule 32(C) and the Ohio Supreme Court’s decisions

in State v. Baker, 119 Ohio St. 3d 197, 893 N.E.2d 163 (2008) and State v. Lester, 130
Ohio St. 3d 303, 2011-Ohio-5204, 958 N.E.2d 142, a defendant is entitled to a sentencing

entry that clearly states, (1) the fact of the conviction; (2) the sentence; (3) the judge’s

signature; and (4) the time stamp indicating the entry upon the journal by the clerk.

         {¶11} Though appellant contends there has never been a final appealable order

issued in this case, we disagree. Upon review of the record, the sentencing entry issued

on September 20, 2017, includes the fact of the conviction, the sentence, and the time

stamp indicating the entry upon the journal by the clerk. Further, as are all of the judgment

entries issued in this case, the sentencing entry is signed by the trial court judge.

Accordingly, the judgment entry of conviction complies with Criminal Rule 32(C) and

Baker.

         {¶12} Based on the foregoing, appellant’s assignment of error is overruled.
Stark County, Case No. 2019CA00005                                         5


      {¶13} The December 19, 2018 judgment entry of the Stark County Court of

Common Pleas is affirmed.



By Gwin, P.J.,

Hoffman, J., and

Wise, Earle, J. concur